FARMER, Judge.
The trial court’s final judgment awarded the wife $300,000 as lump sum alimony without indicating whether it is in the nature of an equitable distribution or support. At the same time, the judgment contains no listing of marital assets, assigns no values to them, and does not attempt to set up any scheme of distribution. Moreover, although the judgment considers some of the section 61.08(2), Florida Statutes (1993), factors for an alimony award, it fails to consider “the financial resources of each party, the nonmarital and the marital assets and liabilities distributed to each.”
We thus follow Walsh v. Walsh, 600 So.2d 1222 (Fla. 1st DCA 1992), and remand with instructions to comply with section 61.08(1).
REVERSED.
GUNTHER, J., and OWEN, WILLIAM C., Jr., Senior Judge, concur.